Name: 82/439/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 29 June 1982 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by the said Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-07-01

 Avis juridique important|41982D043982/439/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 29 June 1982 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by the said Community Official Journal L 190 , 01/07/1982 P. 0008 - 0008*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 29 June 1982 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by the said Community (82/439/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas a Protocol to the Agreement between the Member States of the European Coal and Steel Community and the ACP States following the accession of the Hellenic Republic to the Community was signed on 8 October 1981; Whereas, pending the entry into force of that Protocol, the Community should, in the light thereof, extend autonomously from 1 July 1982 the provisional arrangements applicable to trade between Greece and the ACP States as established for the products covered by the European Coal and Steel Community by Decision 81/57/ECSC (1) and extended by Decisions 81/249/ECSC (2), 81/475/ECSC (3) and 82/16/ECSC (4), In agreement with the Commission, HAS DECIDED AS FOLLOWS: Article 1 The provisional arrangements laid down in Decision 81/57/ECSC for trade between Greece and the ACP States shall remain in force from 1 July 1982 until the date of entry into force of the Protocol to the Agreement between the Member States of the European Coal and Steel Community and the ACP States following the accession of the Hellenic Republic to the Community, and at the latest until 31 December 1982. Article 2 Member States will take the necessary measures to implement this Decision. Done at Brussels, 29 June 1982. The President P. de KEERSMAEKER (1) OJ No L 53, 27. 2. 1981, p. 65. (2) OJ No L 118, 30. 4. 1981, p. 51. (3) OJ No L 179, 1. 7. 1981, p. 15. (4) OJ No L 9, 14. 1. 1982, p. 27.